 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.1 Filed 11/26/19 Page 1 of 16




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION


KIMBERLY S. JOURDAN and
MARTIN SANMIGUEL,                                 CIVIL COMPLAINT

             Plaintiffs,
                                                CASE NO. 1:19-cv-13514
v.

SEQUIUM ASSET SOLUTIONS, LLC                  DEMAND FOR JURY TRIAL
and LVNV FUNDING, LLC,

             Defendants.


                                   COMPLAINT

        NOW comes KIMBERLY S. JOURDAN (“Ms. Jourdan”) and MARTIN

SANMIGUEL (“Mr. Sanmiguel”) (collectively, “Plaintiffs”), by and through their

attorneys, Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct

of SEQUIUM ASSET SOLUTIONS, LLC (“SAS”) and LVNV FUNDING, LLC

(“LVNV”) (collectively, “Defendants”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiffs bring this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendants’

unlawful conduct.


                                          1
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.2 Filed 11/26/19 Page 2 of 16




   2. Plaintiffs also bring this action for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227 et seq. for SAS’s

unlawful conduct.

                             JURISDICTION AND VENUE

   3. This action arises under and is brought pursuant to the FDCPA and TCPA.

Subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C

§227, 28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United

States. Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.

§ 1367.

   4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants

conduct business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                      PARTIES

   5. Plaintiffs are a married couple and consumers over 18 years-of-age residing

in Isabella County, Michigan, which is located within the Eastern District of

Michigan.

   6. Plaintiffs are “person[s]” as defined by 47 U.S.C. §153(39).




                                          2
    Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.3 Filed 11/26/19 Page 3 of 16




      7. SAS boasts that it has “has created a simple and intuitive way to make

payments.”1 SAS is a limited liability company organized under the laws of the State

of Georgia with its principal place of business located at 1130 Northchase Parkway,

Suite 150, Marietta, Georgia. SAS regularly collects from consumers in the State of

Michigan.

      8. LVNV is a company that “purchases portfolios of . . . consumer debt owned

by credit grantors including banks and finance companies, and by other debt

buyers.”2 LVNV is a limited liability company organized under the laws of the State

of Delaware with its principal place of business located at 6801 South Cimarron

Road, Suite 424-J, Las Vegas, Nevada. LVNV regularly collects from consumers in

the State of Michigan.

      9. SAS is a “person” as defined by 47 U.S.C. §153(39).

      10. LVNV is SAS’s principal. Consequently, LVNV is liable for SAS’s actions

as it exercises control over SAS’s conduct. See Clark v. Capital Credit & Collection

Servs., Inc., 460 F.3d 1162, 1173 (9th Cir. 2006) (“[T]o be liable for the actions of

another, the principal must exercise control over the conduct or activities of the

agent.”).




1
    https://www.sequium.com/
2
    http://www.lvnvfunding.com/

                                          3
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.4 Filed 11/26/19 Page 4 of 16




   11. Defendants acted through their agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives and insurers at all times relevant to the instant action.

   12. Joinder of Plaintiffs’ claims against Defendants is proper under Fed. R. Civ.

P. 20(a)(1) and Fed. R. Civ. P. 20(a)(2) as the claims arise out of the same

transaction, occurrence, or series of transactions or occurrences and common

questions of law or fact will arise.

                      FACTS SUPPORTING CAUSES OF ACTION

   13. The instant actions stems from Defendants’ attempts to collect upon a

defaulted personal debt incurred in the purchase of household goods (“subject debt”)

that Mr. Sanmiguel purportedly owed to Art Van Furniture, Inc. (“Art Van”).

   14. Upon information and belief, LVNV purchased the subject debt and

subsequently placed it with SAS for collection.

   15. Around October 2019, Plaintiffs began receiving calls to their cellular phone,

(989) XXX-5400, from SAS.

   16. At all times relevant to the instant action, Plaintiffs were the sole subscribers,

owners, and operators of the cellular phone ending in -5400. Plaintiffs are and

always has been financially responsible for the cellular phone and its services.




                                           4
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.5 Filed 11/26/19 Page 5 of 16




   17. SAS has used several phone numbers phone numbers when placing collection

calls to Plaintiffs’ cellular phone, including but not limited to: (866) 528-8471 and

(800) 541-1734.

   18. Upon information and belief, the aforementioned phone numbers are

regularly utilized by SAS during its debt collection activity.

   19. Upon answering phone calls from SAS, Ms. Jourdan has experienced a

significant pause, lasting several seconds in length, before being connected with a

live representative.

   20. Ms. Jourdan, through her contacts with SAS, was informed that SAS was

acting as a debt collector attempting to collect upon the subject debt on LVNV’s

behalf.

   21. SAS’s harassing collection campaign caused Ms. Jourdan to demand that

SAS cease calling Plaintiffs.

   22. Despite Ms. Jourdan demands, SAS has continued to place phone calls to

Plaintiffs’ cellular phone seeking collection of the subject debt up until the filing of

the instant action.

   23. Plaintiffs have received not less than 20 phone calls from SAS since asking

it to stop calling.




                                           5
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.6 Filed 11/26/19 Page 6 of 16




   24. Moreover, SAS has also threatened to garnish Mr. Sanmiguel’s income,

despite knowing that Mr. Sanmiguel’s only source of income originates from Social

Security.

   25. Consequently, SAS represented that it could garnish Mr. Sanmiguel’s Social

Security income for a personal debt incurred in the purchase of household goods.

   26. Frustrated over Defendant’s conduct, Plaintiffs spoke with Sulaiman

regarding their rights, resulting in expenses.

   27. Plaintiffs have been unfairly and unnecessarily harassed by SAS's actions.

   28. Plaintiffs has suffered concrete harm as a result of Defendants’ actions,

including but not limited to, invasion of privacy, aggravation that accompanies

collection telephone calls, emotional distress, increased risk of personal injury

resulting from the distraction caused by the never-ending calls, increased usage of

their telephone services, loss of cellular phone capacity, diminished cellular phone

functionality, decreased battery life on their cellular phone, and diminished space

for data storage on their cellular phone.

    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     (PLAINTIFFS AGAINST DEFENDANTS)

   29. Plaintiffs repeat and reallege paragraphs 1 through 28 as though fully set forth

herein.

   30. Plaintiffs are “consumer[s]” as defined by 15 U.S.C. §1692a(3) of the

FDCPA.
                                            6
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.7 Filed 11/26/19 Page 7 of 16




   31. Defendants are “debt collector[s]” as defined by §1692a(6) of the FDCPA,

because they regularly use the mail and/or the telephone to collect, or attempt to

collect, delinquent consumer accounts.

   32. Defendants are engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others, and debt collection is a primary purpose of their business.

   33. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

of a transaction due or asserted to be owed or due to another for personal, family,

or household purposes.

   34. SAS attempted to collect from Plaintiff on LVNV’s behalf. Consequently,

LVNV is responsible for SAS’s conduct.

      a. Violations of FDCPA §1692c(a)(1) and §1692d

   35. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

   36. Defendants violated §1692c(a)(1), d, and d(5) through SAS’s repeated

attempts to call Plaintiffs after being notified to stop. Plaintiffs were contacted at


                                          7
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.8 Filed 11/26/19 Page 8 of 16




least 20 times after Ms. Jourdan demanded that SAS stop calling. This repeated

behavior of systematically calling Plaintiffs’ phone in spite of Ms. Jourdan’s

demands was harassing and abusive. The frequency and volume of calls shows that

Defendants willfully ignored Plaintiffs’ pleas with the goal of annoying and

harassing them.

   37. Defendants were notified by Ms. Jourdan that their calls were not welcomed.

As such, Defendants knew that their conduct was inconvenient and harassing to

Plaintiffs.

        b. Violations of FDCPA § 1692e

   38. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

   39. In addition, this section enumerates specific violations, such as:

           “The threat to take any action that cannot legally be taken or
          that is not intended to be taken.” 15 U.S.C. § 1692e(5); and

          “The use of any false representation or deceptive means to
          collect or attempt to collect any debt or to obtain information
          concerning a consumer.” 15 U.S.C. §1692e(10).

   40. Defendants violated 15 U.S.C. §§ 1692e, e(5), and e(10) when they employed

deceptive means to attempt to collect upon the subject debt. Specifically, it was

misleading for Defendants to represent that they could garnish Mr. Sanmiguel’s

Social Security income in violation of relevant laws and regulations prohibiting
                                          8
 Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.9 Filed 11/26/19 Page 9 of 16




Defendants from pursuing their threats. Through their actions, Defendants

misleadingly represented that they could garnish Mr. Sanmiguel’s Social Security

income to collect the subject debt.

   41. Defendants also violated §1692e and e(10) when they used deceptive means

to collect and/or attempt to collect the subject debt. In spite of the fact that Ms.

Jourdan demanded that SAS stop contacting Plaintiffs, SAS continued to contact

them via automated calls. Instead of putting an end to this harassing behavior, SAS

systematically placed calls to Plaintiffs’ cellular phone in a deceptive attempt to

force them to answer its calls and ultimately make a payment. Through their conduct,

Defendants misleadingly represented to Plaintiff that they had the legal ability to

contact them via an automated system when they no longer had consent to do so.

       c. Violations of FDCPA § 1692f

   42. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   43. Defendants violated §1692f when they unfairly threatened to garnish Mr.

Sanmiguel’s Social Security income when relevant laws and regulations prevent

Defendants from pursing their threats. Any reasonable fact finder will conclude that

Defendants acted unfairly as they exerted undue pressure on Plaintiffs to collect

upon the subject debt.




                                         9
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.10 Filed 11/26/19 Page 10 of 16




   44. Defendants also violated §1692f when they unfairly and unconscionably

attempted to collect on a debt by continuously contacting Plaintiff after being

notified to stop. Attempting to coerce Plaintiff into payment by placing voluminous

phone calls without their permission is unfair and unconscionable behavior. These

means employed by Defendants only served to worry and confuse Plaintiffs.

   45. As pled in paragraphs 26 through 28, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiffs, KIMBERLY S. JOURDAN and MARTIN

SANMIGUEL, respectfully requests that this Honorable Court enter judgment in

their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendants from further contacting Plaintiff seeking payment of
      the subject debt; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.

   COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                        (PLAINTIFFS AGAINST SAS)
                                         10
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.11 Filed 11/26/19 Page 11 of 16




   46. Plaintiffs repeat and reallege paragraphs 1 through 45 as though fully set

forth herein.

   47. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons

on their cellular phone using an automatic telephone dialing system (“ATDS”) or

pre-recorded messages without their consent.       The TCPA, under 47 U.S.C. §

227(a)(1), defines an ATDS as “equipment which has the capacity...to store or

produce telephone numbers to be called, using a random or sequential number

generator; and to dial such numbers.”


   48. SAS used an ATDS in connection with its communications directed towards

Plaintiffs’ cellular phone. The significant pause, lasting several seconds in length,

which Ms. Jourdan has experienced during answered calls is instructive that an

ATDS was being utilized to generate the phone calls. Additionally, SAS continued

contacts with Plaintiffs after Ms. Jourdan demanded that the phone calls stop further

demonstrates SAS’s use of an ATDS. Moreover, the nature and frequency of SAS’s

contacts points to the involvement of an ATDS.

   49. SAS violated the TCPA by placing at least 20 phone calls to Plaintiffs’

cellular phone using an ATDS without their consent. Any consent that Plaintiffs may

have given to the originator of the subject debt, which SAS will likely assert




                                         11
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.12 Filed 11/26/19 Page 12 of 16




transferred down, was specifically revoked by Ms. Jourdan’s demands that it cease

contacting them.

   50. The calls placed by SAS to Plaintiffs were regarding collection activity and

not for emergency purposes as defined by the TCPA under 47 U.S.C.

§227(b)(1)(A)(i).

   51. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), SAS is liable to

Plaintiff for at least $500.00 per call. Moreover, SAS’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the

damages to which Plaintiff is otherwise entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiffs, KIMBERLY S. JOURDAN and MARTIN

SANMIGUEL, respectfully requests that this Honorable Court enter judgment in

their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble
      damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining SAS from further contacting Plaintiff seeking payment of the
      subject debt; and

   e. Awarding any other relief as this Honorable Court deems just and
      appropriate.

       COUNT III – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE
                      (PLAINTIFFS AGAINST DEFENDANTS)
                                        12
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.13 Filed 11/26/19 Page 13 of 16




   52. Plaintiffs restate and reallege paragraphs 1 through 51 as though fully set

forth herein.

   53. Plaintiffs are “consumer[s]” or “debtor[s]” as defined by M.C.L. §

339.901(f).

   54. Defendants are “collection agenc[ies]” as defined by M.C.L. § 339.901(b) as

they are persons that are directly engaged in collecting or attempting to collect a

claim owed or due or asserted to be owed or due another.

   55. The subject debt is a “[c]laim” or “debt” as defined by M.C.L. § 339.901(a)

as it is an obligation or alleged obligation for the payment of money or thing of value

arising out of an agreement or contract for a purchase made primarily for personal,

family, or household purposes.

          a. Violations of M.C.L. § 339.915(f)(ii)

   56. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   57. Defendants violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiffs’ cellular phone using an automated system absent consent. Through their

conduct, Defendants misrepresented that they had the legal ability to contact

Plaintiffs using an automated system even though Plaintiffs had never consented to

receiving such calls. Any hypothetical lawful ability of Defendants to place the calls
                                          13
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.14 Filed 11/26/19 Page 14 of 16




at issue was explicitly extinguished after Ms. Jourdan demanded that SAS cease

calling their cellular phone. As such, Defendants misrepresented their legal rights in

placing the phone calls, as well as Plaintiffs’ legal rights to have such phone calls

cease, by attempting to contact Plaintiffs’ cellular phone absent the lawful ability to

do so.

          b. Violations of M.C.L. § 339.915(n)

   58. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”

   59. Defendants violated the MOC when SAS repeatedly called Plaintiffs after

being notified to stop. Defendants called Plaintiffs at least 20 times after Ms. Jourdan

demanded that Defendants stop. This repeated behavior of systematically calling

Plaintiffs’ phone in defiance of this information was harassing and abusive. Such

contacts were made with the hope that Plaintiffs would succumb to the harassing

behavior and ultimately make a payment. The nature and volume of phone calls,

especially after Ms. Jourdan demanded that the calls stop, would naturally cause an

individual to feel oppressed.




                                          14
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.15 Filed 11/26/19 Page 15 of 16




   60. Further, Ms. Jourdan told SAS that their calls to Plaintiffs’ cellular phone

were not welcome and were therefore inconvenient. As such, Defendants contacted

Plaintiffs at times and places which were known to be inconvenient to them.

   61. Defendants violations of the MOC were willful. Defendants were notified by

Plaintiffs that they did not wish to receive any more phone calls. Yet, Plaintiffs were

still bombarded with collection phone calls from Defendants. In a willful manner,

Defendants called Plaintiffs repeatedly notwithstanding Ms. Jourdan’s demands.

Upon information and belief, Defendants regularly engage in the above described

behavior against consumers in Michigan, further demonstrating its willful failure to

implement adequate procedures designed to prevent violations of the MOC.

   WHEREFORE, Plaintiffs, KIMBERLY S. JOURDAN and MARTIN

SANMIGUEL, respectfully requests that this Honorable Court enter judgment in

their favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);


                                          15
Case 1:19-cv-13514-TLL-PTM ECF No. 1, PageID.16 Filed 11/26/19 Page 16 of 16




   f. Enjoining Defendants from further contacting Plaintiffs; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.

Dated: November 26, 2019                                Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com
                                        16
